Title: Thomas Jefferson to Philip Mazzei, 6 March 1815
From: Jefferson, Thomas
To: Mazzei, Philip


          Dear Sir  Monticello Mar. 6. 15.
          My friend Dr Barton proposing for the benefit of his health a voyage across the Atlantic, and a trial of the air of Europe, intends to visit Florence and Pisa in the course of his travels. he is a Vice president of the American Philosophical society, Professor of Natural history, Botany, Materia Medica, and of the Institutes and Clinical practice of Medicine in the University of Philadelphia. knowing your devotion to this, your, as well as our country, and the pleasure with which you recieve all it’s citizens, I have requested Dr Barton to deliver you this letter himself. he will be able to communicate to you the events of our late war, and the present state of things here in all the details in which I know you are ever anxious to learn him. I wrote you on the 29th of Dec. 1813. an interesting letter on your affairs here, which I hope you recieved and shall very soon write you another, in the mean time I am anxious to hear from you. be so good as to recieve Dr Barton as my friend, procure him such literary acquaintance as you may conveniently and he may wish and be assured of my constant and affectionate friendship
          Th: Jefferson
        